Title: To James Madison from William Lee, 27 June 1803 (Abstract)
From: Lee, William
To: Madison, James


27 June 1803, Bordeaux. Encloses a packet from Monroe received “the day before yesterday” and a copy of his last letter. Has been much troubled by American seamen; the crews of ten ships now in port, a total of about ninety men, all deserted to take service in privateers. Of these, sixteen had already sailed downriver with the Blonde. Arrested sixty and imprisoned them with the assistance of the commissary of marine. Has distributed all but the crew of the Blonde among the American ships in port; ransomed the sixteen from the Blonde “per list enclosed” and will keep them in prison until instructions arrive from Livingston. Recommends they be “sent home in Irons” to be tried and punished; is persuaded “that their being made an example of would prove a good lesson to our seamen … and of great utility to the United States.” Should Livingston disagree, will find berths for them on American ships and take payment for them from the captains. Encloses a decree published in the Moniteur of 21 June restricting the importation of West Indian goods. The third article “will operate to the injury” of American merchants, “who are in the habit of anticipating a part of their Cargoes to Europe by valuing on Amsterdam & London and ordering their friends in this Country to remit to those places to meet their bills.” Out of fifty cargoes consigned to Lee, “but two have been returned in French produce and manufactures.” Most of the ships that will arrive before this news reaches the U.S. “will not be permitted to enter for I know of no houses in this Country who will be willing to meet the bills which may be drawn on those shipments and return a Cargo … equal in value to the import.” “The General opinion among merchants here is that some alteration will take place in this Law and I believe the Chamber of Commerce are occupied in making a representation in consequence of some statements I have made to them.” Has also written to Livingston on the subject.
Received JM’s letter of 6 Apr. and has ordered the wine to be shipped in the brig Mary, which sails for Norfolk this week. “The letter to Mons. de Poleau I have forwarded with a request that he would return me an answer.”
 

   
   RC and enclosure (DNA: RG 59, CD, Bordeaux, vol. 1). RC 4 pp.; docketed by Wagner as received 29 Aug. The surviving enclosure is a list of American seamen aboard the Blonde, extracted from the rôle d’équipage (1 p.; docketed by Wagner as received in Lee’s 27 June letter).



   
   For the decree of 1 Messidor an XI (20 June 1803), see Livingston to JM, 25 June 1803, and n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:485.



   
   A full transcription of this document has been added to the digital edition.

